DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US 4896172) in view of Combs et al. (US 7490919).
	Regarding to claim 9:
Nozawa et al. discloses a method for a fluid ejection system, the method comprising:
            monitoring temperature of a fluid ejection die of the fluid ejection system (FIG. 3A-B, element 31) with at least one temperature sensor (FIG. 3A-B, element 38) disposed on the fluid ejection die;
          ejecting fluid drops with thermal fluid actuators (FIG. 3A-B, element 35) disposed in nozzles (FIG. 3A-B, element 32) of the fluid ejection die for at least one ejection event;
                         determining a temperature of the fluid ejection die associated with the at least one ejection event (FIG. 2: The temperatures To and T’o detected at steps S4 and S9 associated with the event of recording at step S3); and
                         controlling a fluid delivery subsystem to thereby regulate conveyance of fluid to the fluid ejection die based at least in part on the temperature of the fluid ejection die associated with the at FIG. 2: Valve 14 and pump are controlled (in steps S11-12) in accordance to the detected temperatures To and T’o to regulate the fluid conveyance).
Nozawa et al. however does not teach wherein the determined temperature is the temperature change.
Combs et al. discloses a method in a printing apparatus comprising monitoring temperature changes of a fluid-ejecting substrate (FIG. 5A, step 505: MONITORING TEMPEARTURE CHANGES OF A FLUID EJECTING SUBSTRATE) and controlling the operations of the printing apparatus based on such temperature change of the fluid-ejecting substrate (FIG. 5A-C). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nozawa’s printing apparatus to control the fluid conveyance based on the temperature change, rather than a fix temperature, to gain more accuracy on the determination of the thermal model of the fluid ejecting head as taught by Combs et al. (FIG. 5A).
Regarding to claim 10: wherein controlling the fluid delivery subsystem to thereby regulate conveyance of fluid to the fluid ejection die based at least in part on the temperature change of the fluid die associated with the at least one ejection event comprises in response to the temperature change of the fluid ejection die associated with the at least one ejection event being greater than an expected temperature change, increasing fluid flow to the fluid ejection die (Combs et al.: FIG. 5A, step 510).
2.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US 4896172) in view of Combs et al. (US 7490919).
	Regarding to claim 4:
Nozawa et al. discloses a fluid ejection system comprising: 
         a fluid supply reservoir to store fluid (FIG. 3C, element 37):
FIGs. 3A-3C, element 31) comprising a plurality of nozzles (FIG. 3A, elements 32) to eject fluid, the fluid ejection die further comprising at least one temperature sensor disposed thereon to sense a temperature of the fluid ejection die (FIG. 3C, element 38);
                        a fluid supply subsystem that fluidly connects the fluid supply reservoir and the fluid ejection die (FIG. 3C shows the main tank 37 and the printhead 31 is the fluid connection through the pipes 312A-B to supply ink from the main tank 37 to the printhead 31), the fluid supply subsystem comprising at least one valve (FIG. 3C, elements 31A-B) to regulate conveyance of fluid from the fluid supply reservoir to the fluid ejection die (FIG. 3C, element 31); and
	          a control engine (FIG. 3C, element 320) to determine a temperature for the fluid ejection die corresponding to at least one ejection event, and to adjust the at least one valve based at least in part on the temperature for the fluid ejection die corresponding to the at least one ejection event (FIG. 2: The temperature change To and T’o detected at steps S4 and S9 associated with the event of recording at step S3) to thereby regulate conveyance fluid from the fluid supply reservoir to the fluid ejection die based at least in part on the temperature of the fluid ejection die (FIG. 2: Valve 14 is controlled (in steps S11) in accordance to the detected temperatures To and T’o to regulate the fluid conveyance).
Nozawa et al. however does not teach wherein the determined temperature is the temperature change.
Combs et al. discloses a method in a printing apparatus comprising monitoring temperature changes of a fluid-ejecting substrate (FIG. 5A, step 505: MONITORING TEMPEARTURE CHANGES OF A FLUID EJECTING SUBSTRATE) for an event of detecting defective nozzles and controlling the operations of the printing apparatus based on such temperature change of the fluid-ejecting substrate (FIG. 5A-C). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nozawa’s printing apparatus to control the fluid conveyance based on the FIG. 5A).
Regarding to claims 5-7: wherein the control engine is to compare the temperature change for the fluid ejection die corresponding to the at least one ejection event to an expected temperature change for the at least one ejection event, and wherein the control engine to adjust the at least one valve based at least in part on the temperature change for the fluid ejection die comprises: the control engine to adjust the at least one valve to increase fluid flow to the fluid ejection die responsive to determining that the temperature change for the fluid ejection die corresponding to the at least one ejection event exceeds the expected temperature change for the respective ejection event, wherein the at least one ejection event comprises a set of ejection events, and the control engine is to adjust the at least one valve based at least in part on the temperature change for the fluid ejection die corresponding to the set of ejection events (Nozawa et al.: FIG. 4: The change in increasing of the detected temperature to more than the max temperature To (step S35) and the change in decreasing of the detected temperature to lower than the min temperature T’o (step S39). Combs et al.: FIG. 5A: The temperature change is compared to the predetermined temperature change (in step 510) for the event of detecting defective nozzles for a servicing operation).

3.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US 4896172) in view of Combs et al. (US 7490919), and further in view of Anderson et al. (US 6322189).
Regarding to claims 12-13:
Nozawa et al., as modified, discloses the claimed invention as discussed above (regarding to the rejection of claim 4) except wherein the device comprising a plurality of fluid ejection die, each respective fluid ejection die of the plurality of ejection dies comprising at least one respective temperature sensor disposed thereon.
FIG. 1, elements 11-13), each respective fluid ejection die of the plurality comprising at least one respective temperature sensor disposed thereon (FIGs. 1-2, element 53).
	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Nozawa’s printing apparatus, as modified, to have a plurality of inkjet dies, each is disposed with a temperature sensor in order to be able to control the temperature among the plurality of printhead dies to improve print quality as taught by Anderson et al. (column 1, lines 5-9).
	Regarding to claim 14: wherein the fluid ejection device is a first fluid ejection device, the plurality of fluid ejection dies is a first plurality of fluid ejection dies, and the system further comprises a second fluid ejection device comprising a second plurality of fluid ejection dies, each respective fluid ejection die of the second plurality comprising at least one respective temperature sensor disposed thereon (Anderson et al.: FIGs. 1-2 show a plurality of inkjet printheads, each printhead having a temperature sensor), wherein the fluid supply subsystem is fluidly coupled to the second plurality of fluid ejection dies to convey fluid to the second plurality of fluid ejection dies, the fluid supply subsystem comprises a first valve coupled to the first fluid ejection device, and the fluid supply subsystem comprises a second valve coupled to the second fluid ejection device, and wherein the control engine to control the fluid supply subsystem to regulate conveyance of fluid to the fluid ejection dies comprises the control engine to adjust the first valve to control the fluid supply subsystem to regulate conveyance of fluid to the first plurality of fluid ejection dies; and adjust the second valve to control the fluid supply subsystem to regulate conveyance of fluid to the second plurality of fluid ejection dies (The modification of Nozawa in view of Anderson would produce a printing system having a plurality of printheads (as disclosed by Anderson), wherein each printhead associates with an ink supply system comprising an ink tank that is in communication with the printhead via a supply valve, wherein such supply valve is controlled based on the head temperature of an associated printhead to control the ink supply to such printhead as disclosed by Nozawa).
Allowable Subject Matter
4.	Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 8: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the control engine is further to control the fluid ejection die to eject fluid drops for a set of ejection events; determine a temperature change of the fluid ejection die associated with the set of ejection events; determine a back pressure associated with the fluid supply subsystem based at least in part on the temperature change of the fluid ejection die associated with the set of ejection events, wherein the control engine is to adjust the at least one valve based at least in part on the backpressure associated with the fluid supply subsystem is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 11: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the at least one ejection event comprises a set of ejection events, and the temperature change determined for the fluid ejection die corresponds to a rate of temperature change over time for the set of ejection events is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853